THE       ATTORNEYGENERAL
                                  OF      TEXAS




                                January    17,    1961

Honorable  J. W. Edgar                     Opinion       No. WW-985
Commissioner  of Education
AustLn, Texas                              Re:    Under the circumstances           re-
                                                  lated,   must school      district
                                                  tax revenues,      realized     from
                                                  taxes assessed      and collecti-
                                                  ble within a calendar         year,
                                                  be allocated     for the opera-
                                                  tion of its schools         in a
                                                  single   scholastic      year begin-
                                                  ning September 1 in that calen-
Dear Mr. Edgar:                                   dar year and related         questions.

                Your letter  of     recent    date requesting the opinion           of
this   office     on the above      subject    is in part as follows:

                        "We have before      'us an inquiry      from an inde-
                pendent school      district     which was created       pursuant
                to special     law in 1923.        (Senate Bill      402, Acts
                1923, 38th Legislature,          Spec. Law, Chapter 91,
                page 317).      Section    30 of that law creating          the
                district    provides    that the tax assessor-collector
                for the City of Houston shall             assess and collect
                for this independent         school    district,     in the
                manner and form prescribed           by the charter      and
                ordinances    of the City,       the school      taxes levied
                by the school     district      board.

                       'AS required     by this law, we are apprised,
                the City assesses       and collects      its taxes on a
                calendar    year basis.      Assessments      are made in
                or about May, are payable thereafter               and become
                delinquent     on January 1 of the ensuing calendar
                year.     Taxes levied    and collected       by the City
                for the inde endent school          district     (for exam-
                ple,   in 1959 P are delivered       to the school       dis-
                trict    in the early part of January (1960),              and
                such revenues were budgeted and allocated                by
                the school     district   for the operation         of its
                schools    in the scholastic      year 1959-60,       four
                months of which--September          through December--
                are in 1959 and the remaining           eight scholastic
Honorable   J. W. Edgar,      page 2 (Ww-985)



            year months extending into 1960.   See also
            Section 15 of Senate Bill  402, supra.

                    “It is suggested       by this school         dis-
            trict    that under the particular             local    condi-
            tions    created    by the cited       special     act,    the
            law should be construed            so that this inde-
            pendent school       district     may budget and
            allocate     its local     tax revenue for the act,ual
            calendar     months for which the district               con-
            tends the taxes are collected.                 In short,      the
            district     desires    to know if it legally            may
            allocate     school   district      taxes assessed,         and
            collectible      in 1961 on the basis of 60 per
            cent for use In the eight months from 1 Jan-
            uary through 31 August,            1961, and 40 per cent
            for use in the four months, 1 September through
            31 December, 1961.          The effect      thereof      would be
            to allocate      school    district     taxes assessed         and
            collectible      In the calendar        year to the opera-
            tion of schools       covering      parts of two scholas-
            tic years coming within that calendar                   year.

                 “We would appreciate  receiving    an opinion
            from your office on the following    q,uestions:

                      “1.    Under the circumstances        related,
                             must school     district    tax revenues,
                             realized    from taxes assessed       and
                             collectible     within a calendar
                             year, be allocated       for the opera-
                             tion of its schools        in a single
                             scholastic     year beginning     Sept-
                             ember 1 in that calendar        year?

                      “2 .   If the answer to 1 is in the nega-
                             tive,   may school     district    tax rev-
                             ewes,    realized    from taxes levied
                             and collectible      within     a calendar
                             year (for example in 1961) be al-
                             located   on the basis of 6% for
                             use in the first       eight months
                             (1 January through 31 August,
                             1961) and 40% for use in the lat-
                             ter four months (1 September through
                             31 December,      1961) of that calendar
                             year. ”
   _    _-   -




Honorable        J. W. Edgar,      page 3 (W-985)



                  The Uniform Budget Act (Article            689A-17a,    Vernon's
Civil        Statutes)  states in part as follows:

                        "Section    1.   The president        of the board of
                 school    trustees    in each independent         school    dis-
                 trict,    whether created       by general     or special
                 law in this state,       is hereby expressly           designated
                 as the budget officer         for such district.           Not
                 later   than August 20th, the president              of such
                 school    board of trustees        shall   prepare,     or cause
                 to be prepared,       a budget covering        all proposed,
                 carefully     estimated    receipts      and expenditures
                 for the next succeeding          fiscal    year,   itemized
                 in detail     according    to classification         and pur-
                 pose of expenditure.           . . .It shall      be the
                 duty of said board of trustees             at said meet-
                 ing to adopt a budget to cover all expendi-
                 tures for said independent            school   district
                 for the next succeeding          fiscal    year.     . . .'
                 (Emphasis added)

            The term "fiscal      year" as used in this Article         is
synonomous with 'scholastic         year" for it is the scholastic
year and not the calender       year which governs the operation
of school   districts    with respect     to incurri    obligations.
Attorney  General's     Opinion Nos. O-4257 (19427 and O-4001 (1941).
Another reason for this belief          is that this Article     requires
the president     to prepare,    or cause to be prepared,      a budget
not later   than August 20th for the next succeeding           fiscal     year.
This indicates      that the b,udget is being formulated       for use dur-
ing the coming scholastic       year which begins on September 1.
(Article   2903, Vernon's     Civil   Statutes)

             To allow a school     district  to budget and allocate
its local    tax revenue on a calender      year basis would,   in our'
opinion,    be in direct  conflict     with the above quoted Article.
The budget would then be based on the 'calender         year" and not
the "fiscal     year" as required     by the Uniform Budget Act.

            Therefore,     school   district    tax revenues,  realized
from taxes assessed       and collectible     within a calender    year,
must be allocated      for the operation      of its schools   for a
single  scholastic     year beginning      September 1 in that calender
year.
                                                                          --   -




Honorable   J. W. Edgar,     page 4 (Wf-985)



            Our answer to your first          question    renders   unnecessary
an answer   to your second question.

                                SUMMARY

            School District     tax revenues,      realized
            from taxes assessed       and collectible       with-
            in a calender    year,    must be budgeted and
            allocated   for the operation       of its schools
            for a single    scholastic    year beginnlng        Septem-
            ber 1 in that calender       year.

                                      Yours    very   truly,

                                      WILL WILSON
                                      Attorney General         of Texas




JMF:hmc

APPROVED:

OPINION COMMIT'IEE
W. V. Geppert, Chairman

L. P. Lollar
Iola Wilcox
Leon F. Pesek
Riley Eugene Fletcher

REVIEWEDFOR THE ATTORNEYGENERAL
BY:  Morgan Nesbitt